Citation Nr: 0020992	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-05 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether the claim for service connection for a 
gastrointestinal disorder is well grounded.  

2.  Whether the claim for a psychiatric condition is well 
grounded.  

3.  Entitlement to service connection for a gastrointestinal 
disorder.  

4.  Entitlement to service connection for a psychiatric 
condition.  

5.  Entitlement to an increased disability evaluation for 
chronic low back pain, due to degenerative disk disease and 
recurrent low back strain, currently evaluated as 10 percent 
disabling.  

6.  Entitlement to a compensable disability evaluation for 
residuals of a right knee injury.  

7.  Propriety of the initial noncompensable evaluation 
assigned for tension headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
September 1986 to February 1994, including service in 
Southwest Asia during the Gulf War from August 1991 to 
September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The decision granted service connection 
for tension headaches, assigning the disability a 
noncompensable evaluation; increased the disability 
evaluation for low back pain to 10 percent; denied service 
connection for gastrointestinal and psychiatric disorders; 
and denied a compensable disability evaluation for residuals 
of a right knee injury.  The veteran appealed the decision 
and expressed his dissatisfaction with the disability 
evaluations assigned for tension headaches and back pain.  

As the veteran has disagreed with the initial evaluation for 
tension headaches, the Board has recharacterized that issue 
as involving the propriety of the assignment of the initial 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board further notes that the RO's November 1998 decision 
included denial of service connection for undiagnosed 
illnesses (Gulf War illnesses) manifested by anxiety, 
depression and stomach problems.  The veteran perfected an 
appeal in February 1999 that included those issues.  In July 
1999, the veteran testified at a personal hearing held at the 
RO before the undersigned Member of the Board.  During that 
hearing, the veteran clarified that he wished to pursue 
service connection for a psychiatric condition, but only as 
secondary to his service-connected physical conditions, and 
service connection for a gastrointestinal disorder, but only 
on either a direct or secondary basis, and specifically 
withdrew from further consideration the issues of service 
connection for undiagnosed illnesses manifested by 
psychiatric and stomach problems.  As the Board has not yet 
rendered a final decision in regard to those undiagnosed 
illness issues, they are properly withdrawn and are not for 
adjudication by the Board.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.204 (1996).  

At the July 1999 hearing, the veteran submitted additional 
evidence, along with a signed waiver of RO jurisdiction of 
that evidence.  Further, he requested to be able to submit 
addition evidence following the conclusion of the hearing.  
The record was held open and the veteran subsequently 
submitted additional medical evidence, along with signed 
waivers of RO jurisdiction of that evidence.  See 38 C.F.R. 
§ 20.1304 (1999).  


FINDINGS OF FACT

1.  The record includes medical notation suggesting a 
possible relationship between stomach upset and medication 
prescribed for service-connected disabilities; the veteran's 
claim is plausible.  

2.  The record includes medical notation suggesting a 
possible relationship between a psychiatric condition and 
service-connected disabilities; the veteran's claim is 
plausible.  


CONCLUSIONS OF LAW

1.  The veteran has submitted a well-grounded claim for 
entitlement to service connection for a stomach disorder.  
38 U.S.C.A. § 5107(a) West 1991).  

2.  The veteran has submitted a well-grounded claim for 
entitlement to service connection for a psychiatric 
condition.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran currently is service connected for chronic low 
back pain, due to degenerative disk disease with paracentral 
left-sided disk herniation, with recurrent low back strain, 
tension headaches, and residuals of a right knee injury.  

During the veteran's July 1999 hearing before the undersigned 
Member of the Board, he clarified that he is claiming service 
connection for a current gastrointestinal disorder that was 
incurred in service or, in the alternative, was proximately 
due to or the result of medication, in particular Motrin, but 
also Codeine, Tylenol 3, and Oxycodone, which were prescribed 
for his service-connected chronic back and right knee 
disabilities.  He further clarified that he is seeking 
service connection for a psychiatric disorder, not on a 
direct basis, but only on the basis that the disorder was 
proximately due to or the result of his service-connected 
disabilities.  

Of record are numerous VA examination reports and outpatient 
treatment records for various periods of time from 1994 to 
February 2000.  These records reflect that the veteran's 
treatment included pain management and acupuncture, primarily 
for chronic low back pain.  By history, a VA clinic report of 
May 8, 1997, notes that he had been taking nonsteroidals, 
Flexeril, Tylenol, and Tylenol 3 but that he did not like to 
take those medications because such medicines, particularly 
the nonsteroidal anti-inflammatory drugs, upset his stomach.  
The VA clinic report of January 7, 1998, notes that he had 
been taking Tylenol with codeine recently and that it had 
caused quite a bit of constipation.  By history, the report 
further notes that he has had a relatively long history of 
stomach upsets, dyspepsia, and painful cramping gas, 
especially when he takes high doses of Motrin for his back 
pain.  As a result, he had discontinued his Motrin but he had 
not had significant improvement in his stomach problems.  
Following examination, the diagnoses were viral syndrome, 
with gastroenteritis, gastritis versus peptic ulcer disease, 
probably secondary to Motrin, and chronic back pain.  The 
examiner noted that he discussed therapeutic alternatives 
with the veteran but, because Tylenol with codeine produced 
headaches, the veteran did not wish to take that anymore nor 
did he want to take Motrin or aspirin because of his stomach.  

As for the veteran's contention that he has developed a 
psychiatric condition because of his service-connected 
disabilities, the numerous VA examination and outpatient 
reports contain reference to him complaining of multiple 
somatic symptoms, headaches, backaches and stomach problems.  
On VA compensation examination report of November 1997, there 
it is noted that he became depressed associated with those 
problems.  The veteran's VA psychological evaluation report 
of July 1998 notes that he was complaining of depression 
secondary to intense intermittent back pain.  He reported 
several somatic complaints, which were accompanied by a lack 
of energy, weakness and depression.  The psychologist noted 
that there appeared to be a psychological component to the 
veteran's symptoms.  The diagnoses included undifferentiated 
somatoform disorder.  The veteran's outpatient treatment 
psychological evaluation report of April 1999 notes that his 
mental status is affected by long term unresolved back pain, 
but without apparent depression.  The diagnoses included 
chronic pain disorder associated with psychological factors 
and a general medical condition.  During 1999, the veteran 
was attending VA behavioral sessions because of psychological 
and physical problems.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  When a disease is 
first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309; see also Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Service connection also may be granted for a "[d]isability 
which is proximately due to or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310(a); see 
also Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  That 
regulation has been interpreted to permit service connection 
for the degree of aggravation to a nonservice-connected 
disorder that is proximately due to or the result of a 
service-connected disorder.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  In such instances, however, the veteran 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Id.

Because the RO has denied the veteran's service connection 
claims on the basis that they were not well grounded, the 
preliminary question to be answered in this case is whether 
the veteran has, in fact, presented evidence of well-grounded 
service connection claims.  A well-grounded claim is a 
plausible claim, properly supported with evidence.  See 
38 U.S.C.A. § 5107(a); see also Epps v. Gober, 126 F.3d 1464 
(1997); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to the claim, and the claim must fail.  See Slater v. Brown, 
9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 
563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  See 
Epps, 126 F.3d  at 1468 (1997); see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable.  Rather, as recently held in 
Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 2000), the 
threshold for a well-grounded claim is "unique and uniquely 
low."  The claim need only be "plausible."  In the case at 
hand, there appears to be competent medical evidence of 
record that at least suggests that there is a relationship 
between medication being taken for chronic back pain and 
stomach upset and possibly gastroenteritis.  Likewise, there 
is competent medical opinion suggestive of a relationship 
between the veteran's somotomatic complaints, including a 
diagnosis of somatoform disorder, and his service-connected 
physical conditions.  Under the circumstances, it appears 
that the claims are at least plausible.  

Hence, there is competent evidence of current disabilities 
(gastroenteritis, somatoform disorder); medical opinions 
suggesting the veteran's service-connected disabilities 
affect current disabilities (psychological factors and a 
general medical condition), and suggested relationships 
between current disabilities and the veteran's service-
connected disabilities.  The criteria for establishing the 
claims as plausible have been met.  See Hensley; Epps; 
Caluza.  Accordingly, the Board finds that the veteran has 
submitted well-grounded claims of entitlement to service 
connection for gastrointestinal and psychiatric disorders.  


ORDER

As evidence of a well-grounded claim for service connection 
for a gastrointestinal disorder has been presented, the 
appeal is granted to this extent.  

As evidence of a well-grounded claim for service connection 
for a psychiatric disorder, claimed as secondary to service-
connected disabilities, has been presented, the appeal is 
granted to this extent.  


REMAND

As the veteran has submitted well-grounded claims of 
entitlement to service connection for gastrointestinal and 
psychiatric disorders, the RO must now consider the claims on 
the merits.  In addition, and inextricably intertwined with 
those issues, are the issues of increased ratings for his 
service-connected disabilities.  As for the issues of 
increased ratings, mere allegations that service-connected 
disabilities are more severe than reflected in current 
evaluations are sufficient to establish well-ground those 
claims.  See Caffrey v. Brown, 6 Vet. App. 337, 391 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

The veteran asserts that he has a gastrointestinal disorder, 
which he maintains was incurred while he was on active 
military service.  In support of that contention, he points 
out that he was treated for gastroenteritis on at least four 
different occasions while in service and that the 
gastrointestinal disorder he currently experiences is the 
same as that treated in military service.  

In the alternative, the veteran maintains that his 
gastrointestinal disorder was caused by medication prescribed 
for treatment of his service-connected chronic low back pain, 
right knee injury residuals, and tension headaches.  In 
support of that claim, he points out that his medical 
treatment records show that he has been prescribed various 
medications for treatment of his service-connected 
disabilities, particularly his chronic low back pain, and 
that the same medical records note that physicians have 
suggested that both prescribed and over-the-counter 
medications have caused him stomach distress.  

Although the above-mentioned supporting medical information 
is sufficient to well-ground the veteran's claim, there is 
need for current medical evaluation of the veteran's 
gastrointestinal condition, as well as the need for medical 
opinion as to whether there is an etiological relationship 
between current findings and a disease or injury in service, 
or whether the veteran's service-connected disabilities, to 
include medical treatment thereof, have aggravated a 
currently diagnosed condition.  See Allen, 7 Vet. App. at 
448.  If aggravation is found, then the Board needs to know 
the degree of disability caused by such aggravation.  

The veteran also is seeking service connection for a 
psychiatric disorder, claimed only on a secondary basis, that 
is, as having been proximately due to or the result of his 
service-connected disabilities.  The records reflect that he 
is service-connected for a chronic low back pain disorder, 
residuals of a right knee injury, and tension headaches.  
There are medical indications that the veteran has a pain 
disorder associated with psychological factors and a general 
medical condition.  Clarification is needed as to whether the 
veteran currently has a chronic, acquired psychiatric 
condition and, if so, whether such condition is proximately 
due to or the result of a service connected disability, to 
include whether a service-connected disability is aggravating 
a currently diagnosed chronic, acquired psychiatric 
condition.  See Allen, 7 Vet. App. at 448.  If aggravation is 
found, then the Board needs to know the degree of disability 
caused by such aggravation.  

The veteran asserts that he is undergoing treatment at the VA 
Medical Center (VAMC), Menlo Park, California for his claimed 
psychiatric condition; however, although there are numerous 
VA medical records in the veteran's claims file, including 
copies of notes from his treating physician at the Menlo Park 
VAMC, his actual treatment records for such condition are not 
in the claims file.  Copies of those records need to be 
obtained and incorporated with the claims file prior to any 
decision concerning entitlement to service connection for a 
psychiatric disorder.  See Bell v. Derwinski, 2 Vet. App. 
611, 612 (1992).  

The veteran has not undergone a VA examination for 
compensation purposes specifically for his service-connected 
disabilities since November 1997.  Inasmuch as he needs to 
undergo medical evaluation concerning his claimed 
gastrointestinal and psychiatric conditions, which will 
necessarily delay further action on his appeal, and since he 
also is contending that his service-connected disabilities 
have worsened and warrant greater disability evaluations than 
currently assigned, he likewise should undergo VA medical 
evaluation in order to determine the current status of his 
service-connected chronic low back pain, right knee injury 
residuals, and tension headaches.  See Proscelle, 2 Vet. App. 
at 632.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:  

1.  The RO should obtain copies of the 
veteran's treatment records from the 
VAMC, Menlo Park, California, from 1994 
to the present, and have them 
incorporated in the claims file.  If no 
records are available, a statement to 
that effect needs to be placed in the 
claims file.  It should also be 
ascertained if the veteran has been 
treated for any of the disorders at 
issue, by other VA or private sources, 
since March 2000 and, if so, efforts 
should be made to secure copies of such 
records for inclusion in the claims file.  

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO is to arrange for the 
veteran to undergo appropriate VA 
examination in order to determine the 
full nature and extent of his service-
connected chronic low back disability, 
right knee residuals and tension 
headaches and to determine the nature and 
extent of any currently diagnosed 
gastrointestinal and chronic, acquired 
psychiatric disorders.  It is imperative 
that the veteran's claims file be made 
available to the examiners for review in 
conjunction with their examinations of 
the veteran and that they receive a 
complete copy of the REMAND portion of 
this decision.  All clinical findings are 
to be reported in detail.  

a)  The physician who conducts the 
evaluation of the veteran's service-
connected chronic low back disability and 
right knee injury residuals is to have 
all appropriate tests and studies, to 
include X-rays and range of motion 
studies (the latter expressed in degrees, 
with normal ranges provided for 
comparison purposes) should be conducted.  
Moreover, all clinical findings should be 
reported in detail.  In this regard, the 
examiner should render specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with 
both service-connected chronic low back 
and right knee disabilities.  In 
addition, the physician should indicate 
as to each whether, and to what extent, 
the veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use.  To the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.  If 
any neurological involvement is noted, 
such findings are to be reported.  All 
examinations findings, along with the 
complete rationale for each opinion 
expressed, should be set forth in a 
typewritten report.  

b)  The veteran is to undergo an 
appropriate medical evaluation, to 
include any studies and tests deemed 
necessary, in order to determine the 
current nature and extent of his service-
connected tension headaches.  If 
possible, the examiner should offer 
opinions as to the intensity, frequency 
and potential impact such headaches have 
on the veteran and his economic ability.  
If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly so state.  Otherwise, the 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a typewritten 
report. 

c)  The VA physician who conducts the 
veteran's gastrointestinal portion of the 
veteran's examination is to render 
specific findings as to whether the 
veteran has a chronic disorder and, if 
so, offer opinions as to whether it is at 
least as likely as not that any currently 
diagnosed chronic gastrointestinal 
disorder is related to an inservice 
disease or injury, whether there is an 
etiological relationship between any 
currently diagnosed gastrointestinal 
disorder and a service-connected 
disorder, to include medication 
prescribed for treatment thereof, whether 
any service-connected disorder is 
aggravating a currently diagnosed 
disorder and, if so, the degree of 
disability caused by such aggravation.  
If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly so state.  Otherwise, the 
examiner must set forth in a typewritten 
report the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record.  

d)  On psychiatric examination, all 
appropriate tests and studies deemed 
necessary are to be conducted.  The 
examining physician is to determine the 
nature and extent of any currently found 
chronic, acquired psychiatric condition.  
If such condition is diagnosed, the 
examiner should offer opinions as to 
whether it is at least as likely as not 
that there is an etiological relationship 
between the chronic, acquired psychiatric 
condition and any of the veteran's 
service-connected disabilities or whether 
any of the veteran's service-connected 
disabilities are aggravating a currently 
diagnosed chronic, acquired psychiatric 
disorder and, if so, the degree of 
disability caused by such aggravation.  
If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly so state.  Otherwise, the 
examiner must set forth in a typewritten 
report the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record.  

3.  To avoid a future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  If any action 
taken is deficient in any manner, 
appropriate corrective action should be 
undertaken.

4.  After completion of the above 
development, and undertaking any 
additional development deemed warranted 
by the record, the RO should adjudicate 
the veteran's claims for service 
connection for a chronic gastrointestinal 
disability (on a direct and secondary 
basis), and for a psychiatric disability, 
(on a secondary basis due to service-
connected disabilities), and increased 
evaluations for service-connected chronic 
low back pain, right knee injury 
residuals, and tension headaches, on the 
basis of all evidence of record and all 
pertinent legal authority, to include 
38 C.F.R. § 3.310(a) and the Allen 
decision as to the service connection 
issues, and the Fenderson decision as to 
the propriety of the initial evaluation 
for tension headaches.  The RO should 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.  

5.  If any benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished an SSOC 
and afforded the appropriate opportunity 
to submit written or other argument in 
response thereto before his case is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to accomplish additional 
development and adjudication.  It is not the Board's intent 
to imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

